Title: Thomas Jefferson to George Jefferson, 12 June 1809
From: Jefferson, Thomas
To: Jefferson, George


          Dear Sir  Monticello June 12. 09
          It becomes necessary for me to establish a correspondence somewhere for the supply of my groceries, that is to say, of sugar, coffee & tea  and salted fish  and I believe Richmond will be more convenient than Baltimore, Philadelphia, & New York, if to be had there on nearly equal terms. but as I know nobody there I must ask the favor of you to select the most eligible correspondent there for me—to whom I may apply directly, without troubling you with being the intermediate of the correspondence. our wants through the year would be about 900. or 1000 ℔ of sugar, brown & white, from 100 to 200 ℔ of coffee, about 25. ℔ of tea, 15 to 20. barrels of fish, besides the smaller articles of French brandy, syrop of punch, rice, barley Etc a periodical settlement & paiment of accounts must be understood between us & the periods made known. great attention must be paid to the strength & security of the packages, & to the reciepts for the delivery, to guard against the extraordinary dishonesty of the boatmen. I begin with asking a supply of 50. ℔ of coffee. Bourbon or E. India would always be preferred, but good West India will give satisfaction, always excepting against what is called Green coffee which we cannot use. not knowing whether mr Randolph’s boats will go down soon (which are always to be preferred) I must get you to recommend some safe boatman.When shall we see you here? I wish to know lest I should be gone to Bedford, to which place I think of going towards the end of this month: but am not bound to any fixed time
          Affectionately yours Th: Jefferson
        